            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 1 of 8



 1   Karen L. Jacobsen - 125684
     Brian P. Dolin - 182971
 2
     JACOBSEN & McELROY PC
 3   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 4   Tel.   (916) 971-4100
     Fax    (916) 971-4150
 5
     kjacobsen@jacobsenmcelroy.com
 6   bdolin@jacobsenmcelroy.com

 7   Attorneys for Defendant
     COSTCO WHOLESALE CORPORATION
 8

 9

10
                                  UNITED STATES DISTRICT COURT

11
                                 EASTERN DISTRICT OF CALIFORNIA

12
     DENISE HUGHES,                                 Case No.: 2:21-CV-00221-MCE-DB
13
                   Plaintiff,
14

15          vs.                                     STIPULATED PROTECTIVE ORDER RE
                                                    NONDISCLOSURE OF PROPRIETARY
16   COSTCO WHOLESALE                               AND/OR CONFIDENTIAL
                                                    INFORMATION, DOCUMENTS,
     CORPORATION, and DOES 1 through
17                                                  TESTIMONY AND THINGS
     50, inclusive,
18
                   Defendants.
19

20          WHEREAS, the parties, through their attorneys of record, jointly agree and stipulate that
21   the entry of a protective order pursuant to the Federal Rule of Civil Procedure 26(c) should be
22   applied to this matter;
23          WHEREAS, a protective order will expedite the flow of discovery material, facilitate the
24   prompt resolution of disputes over confidentiality, and adequately protect confidential material:
25          NOW THEREFORE, having found good cause, it is hereby ORDERED THAT:
26          1.     PURPOSE
27           During the course of this litigation (including pre-litigation investigation as well as
28   discovery and investigation conducted during the litigation and through trial and appeal), there
                                                   -1-

                                                                                                                   **
                                                         Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 2 of 8



 1   may be information, documents, testimony and things disclosed, discovered or produced by a
 2   party or parties which at least one party considers confidential, proprietary, private or sensitive
 3   in nature. A party asserting material is confidential, proprietary, private or sensitive may suffer
 4   harm if such material is published, disclosed or disseminated for any purpose other than
 5   investigation and preparation for the trial and appeal of this action. The parties therefore seek
 6   to establish a mechanism to provide special protection from any further disclosure of such
 7   material, and accordingly petition the court to enter the following Stipulated Protective Order
 8   which will govern all pre-litigation investigation undertaken in the above-captioned matter, as
 9   well as all discovery and investigation which has taken place up to the date this Stipulation is
10   fully executed, and which may take place hereafter, through trial and appeal.
11          2. DEFINITION OF “CONFIDENTIAL” MATERIAL
12          “Confidential” material shall mean all documents or portions thereof (as defined in Rule
13   1001 of the Federal Rules of Evidence) that the producing party reasonably and in good faith
14   believes is subject to a protective order under Federal Rule of Civil Procedure 26(c)(1). As a
15   general guideline, material designated “Confidential” shall be confidential and sensitive
16   information and things, specifically including material of a proprietary business nature which
17   might be of value to a potential competitor of the party holding the proprietary rights thereto,
18   and which therefore must be protected from disclosure to third parties. Confidential Material
19   shall include, but not be limited to, information, documents, testimony and tangible things,
20   regardless of how generated, stored or maintained, which any party claims in good faith to be
21   entitled to protection, including information disclosed in interrogatory responses; documents
22   identified and/or produced in response to requests for production; deposition testimony; and
23   other information and/or documents and things which any party receives, produces, exchanges
24   or discovers in connection with this action, including during its pre-litigation investigation as
25   well as during discovery and investigation which continue during the course of the litigation,
26   and specifically including materials falling within this definition which may have been received,
27   produced, exchanged or discovered by any party prior to the date this Stipulation is fully
28   executed, as well as extracts, abstracts, copies and summaries thereof.
                                                    -2-

                                                                                                                    **
                                                          Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 3 of 8



 1          3.     LIMITATIONS ON USE OF MATERIAL DESIGNATED “CONFIDENTIAL”
 2          (a) Information designated “Confidential” shall be used by the parties and their agents,
 3   employees, representatives, consultants and experts, solely in connection with this litigation,
 4   and not for any other purpose, including not for any other business, commercial, competitive
 5   or litigative purpose.
 6          (b)    No copies, extracts or summaries of any “Confidential” material shall be made
 7   except by or on behalf of counsel for use solely in connection with and during the duration of
 8   this litigation. All such copies, extracts or summaries shall be treated as “Confidential” material,
 9   and none shall be delivered, exhibited to, disclosed or distributed to any person or entity except
10   as specifically provided herein.
11          (c)    This Stipulated Protective Order is intended solely to facilitate the preparation for
12   trial and/or appeal of this action, and nothing herein shall be construed as an admission or
13   agreement by any party that “Confidential” material hereunder constitutes confidential or
14   proprietary material.
15          (d)    Nothing in this Stipulated Protective Order shall be deemed to preclude the
16   parties from seeking permission of the Court to disclose information which has been designated
17   “Confidential” by one or more parties to this litigation on the ground that such material is in fact
18   not confidential.
19          (e)    If any party seeks to file a motion on this issue, the parties agree the party seeking
20   disclosure of material asserted to be “Confidential” may, with Court approval, file such a motion
21   on shortened time.
22          4.     DESIGNATING “CONFIDENTIAL” PROTECTED MATERIAL
23          (a)     WRITTEN      and    ELECTRONICALLY             GENERATED,              STORED           AND/OR
24   MAINTAINED MATERIALS
25          A party may, in good faith, designate documents, materials and other written materials
26   as described in Paragraph 2, above, as “Confidential” (including but not limited to written
27   information and materials produced in written discovery responses, as well as electronically
28   generated, stored and/or maintained materials), by prominently marking the material
                                                    -3-

                                                                                                                    **
                                                          Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 4 of 8



 1   “CONFIDENTIAL” at the time such material is produced. A party may also, in good faith,
 2   designate such material “Confidential” in a timely manner after it becomes known to the party
 3   seeking protection that written and/or electronic materials asserted to be “Confidential” have
 4   become known to or have come into the possession of another party to this litigation, or to
 5   another party’s agents, employees, representatives, consultants and/or experts.
 6          (b) DEPOSITION TESTIMONY AND EVIDENCE
 7          A party may, in good faith, designate deposition testimony and/or evidence produced at
 8   deposition as “Confidential” by orally making this designation on the record either at the
 9   commencement of the deposition, at the time “Confidential” testimony is given and/or
10   “Confidential” evidence is shown to a witness and/or marked as an Exhibit, and/or before the
11   end of that day’s questioning. Following such designation, the court reporter shall mark
12   “Confidential” on the outside of each such transcript and on all portions thereof containing the
13   “Confidential” testimony and/or evidence.
14          (c)    TRIAL AND MOTION TESTIMONY AND EVIDENCE
15           Subject to Federal Rules of Civil Procedure, the Federal Rules of Evidence, and Local
16   Rules of this Court, Confidential material may be offered into evidence at trial or any court
17   proceeding. If, during trial or in connection with any motion or other court proceeding, a party
18   intends to offer into evidence or to otherwise disclose, discuss, or examine a witness as to
19   “Confidential” material, counsel for the party seeking disclosure shall so inform counsel for the
20   party to which the material relates (the “affected party”), a reasonable time in advance of such
21   proposed action in order that counsel for affected party may take timely action to preserve the
22   confidentiality of the material and the other rights of the affected party. No potentially public
23   court documents (such as trial briefs, moving papers, proposed jury instructions or other
24   documents filed or lodged with the Court) shall refer to or disclose any “Confidential” material
25   unless such documents are filed under seal with the Court, or unless the confidentiality of such
26   information has been removed by agreement of counsel, or unless counsel for the party
27   seeking disclosure has previously obtained a valid Order of this Court permitting, and
28   describing the extent of, such disclosure, discussion or examination at trial.
                                                   -4-

                                                                                                                   **
                                                         Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 5 of 8



 1          5.     PERMISSIBLE DISTRIBUTION OF “CONFIDENTIAL” MATERIAL
 2          “Confidential” material may be inspected by, disclosed, exhibited or distributed to the
 3   following persons only:
 4          (a) Counsel for the parties and their support staff, including paralegal assistants and
 5   clerical employees of counsel engaged in the preparation of this action for trial and/or appeal;
 6          (b)   Deponents, in preparation for and/or during the course of their depositions;
 7   deposition notaries and court reporters, and their staffs, as necessary only to produce or copy
 8   the transcript of this deposition;
 9          (c)    Independent experts, consultants, investigators and advisors employed or
10   retained by counsel to perform investigative work, research, analysis or other service
11   necessary to the preparation of this action for trial and/or appeal;
12          (d)    Parties, including executives, officers and employees of a party, engaged in
13   assisting counsel in this litigation, but only to the extent such material is relevant to said
14   person’s work in this action.
15          6. STORAGE OF “CONFIDENTIAL” MATERIAL DURING LITIGATION
16          (a)    All “Confidential” material shall be kept in secure facilities at the offices of counsel
17   for each party hereto during the pendency of this litigation.
18          (b)    Counsel for each party hereto agrees to ensure that if “Confidential” material is
19   provided to other persons or entities, such as consultants, experts, advisors and investigators,
20   as permitted hereunder, the “Confidential” material shall be securely stored in the office of said
21   consultant, expert, advisor or investigator so that the material is available only to those persons
22   properly having access to the material pursuant to the terms of this Stipulated Protective Order.
23          (c)    All parties, their counsel, and the consultants, experts, advisors, investigators and
24   others who have permissibly received “Confidential” material hereunder, acknowledge they are
25   bound by this Stipulated Protective Order and submit to the jurisdiction of this Court for
26   purposes of enforcing this Order.
27          (d)    If a party or its counsel, or a permissible outside recipient, (the “receiving party”)
28   learns “Confidential” material has been disclosed to any person or entity, through inadvertence
                                                     -5-

                                                                                                                     **
                                                           Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
            Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 6 of 8



 1   or in any circumstance not authorized hereunder, the receiving party must immediately notify
 2   all counsel in writing of the unauthorized disclosure and to whom or what it was made, must
 3   use its best efforts to retrieve all copies of improperly distributed “Confidential” material, and
 4   must promptly request that such person or persons execute a written acknowledgment and
 5   agreement to be bound by this Stipulated Protective Order.
 6          7. RETURN OF “CONFIDENTIAL” MATERIAL AT CONCLUSION OF LITIGATION
 7          Within thirty (30) days of the final determination of this action, all persons (excluding
 8   court personnel) to whom documents containing “Confidential” material have been disclosed,
 9   exhibited, provided, produced, disseminated or received in any manner, including electronic
10   transmission, (the “recipient”), including abstracts, extracts, summaries and copies thereof,
11   shall destroy or return all such material to counsel for the party which originally designated the
12   material “Confidential”.
13          IT IS SO STIPULATED BY THE PARTIES:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  SIGNATURES ON FOLLOWING PAGE
                                                    -6-

                                                                                                                    **
                                                          Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
             Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 7 of 8


     DATED: July 27, 2021                    LAW OFFICES OF CORREN & CORREN
 1

 2                                                             /s/ Adam Blair Corren
                                                   By:
 3                                                        Adam Blair Corren
                                                          Spencer Dl Sinclair
 4
                                                          Law Offices of Corren & Corren
 5
                                                          3425 Brookside Rd., Ste. B
                                                          Stockton, CA 95219
 6                                                        209-478-2621
                                                          209-478-3038 [fax]
 7                                                        ssinclair@correnlaw.com
                                                          acorren@correnlaw.com
 8
                                                          office@correnlaw.com
 9
                                                          Attorneys for Plaintiff, DENISE HUGHES

10
     DATED: July27, 2021                     JACOBSEN & McELROY PC
11

12                                                             /s/ Brian P. Dolin
                                                   By:
13                                                        Karen L. Jacobsen
                                                          Brian P. Dolin
14                                                        Jacobsen & McElroy PC
                                                          2401 American River Drive, Suite 100
15
                                                          Sacramento, CA 95825
16                                                        916-971-4100
                                                          916-971-4150 [fax]
17                                                        kjacobsen@jacobsenmcelroy.com
                                                          bdolin@jacobsenmcelroy.com
18                                                        Attorneys for Defendant, COSTCO
                                                          WHOLESALE CORPORATION
19

20

21                                                   ORDER
22           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
23           IT IS FURTHER ORDERED THAT:
24           1. Requests to seal documents shall be made by motion before the same judge who will decide
25   the matter related to that request to seal.
26
             2. The designation of documents (including transcripts of testimony) as confidential pursuant
27
     to this order does not automatically entitle the parties to file such a document with the court under seal.
28
     Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In
                                                         -7-

                                                                                                                          **
                                                                Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
               Case 2:21-cv-00221-MCE-DB Document 9 Filed 07/29/21 Page 8 of 8



 1   brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after
 2   a specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough
 3   under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’
 4
     shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name
 5
     or category, of persons to be permitted access to the document, and all relevant information.” L.R.
 6
     141(b).
 7
               3. A request to seal material must normally meet the high threshold of showing that
 8
     “compelling reasons” support secrecy; however, where the material is, at most, “tangentially related”
 9
     to the merits of a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto
10
     Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and
11
     County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
12
               4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain
13
     documents, at any court hearing or trial – such determinations will only be made by the court at the
14

15
     hearing or trial, or upon an appropriate motion.

16             5. With respect to motions regarding any disputes concerning this protective order which the

17   parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.

18   Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on

19   shortened time.
20             6. The parties may not modify the terms of this Protective Order without the court’s approval.
21   If the parties agree to a potential modification, they shall submit a stipulation and proposed order for
22   the court’s consideration.
23             7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of
24
     the terms of this Protective Order after the action is terminated.
25
               8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
26
     hereby DISAPPROVED.
27
     DATED: July 28, 2021                             /s/ DEBORAH BARNES
28                                                    UNITED STATES MAGISTRATE JUDGE
                                                           -8-

                                                                                                                           **
                                                                 Stipulated Protective Order / Case No. 2:21-CV-00221-MCE-DB
